DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-21 are drawn to a computer readable storage medium, but are not limited to non-transitory, and thus the broadest reasonable interpretation includes transitory signals which are nonstatutory.  Thus, this rejection is proper.  

Claims 1-21 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of "map a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data, and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. ". This judicial exception is not integrated into a practical application because There is 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over HEPP et al., "Recognition of Handprinted and Cursive Words by Finding Feature Correspondences" Document Recognition, Bellingham, Spie, US, Vol. 2181, 09 February 1994, pages 47-58, hereafter Hepp in view of Wong et al., "Entropy and Distance of Random Graphs with Application to Structural Pattern Recognition" IEEE Transactions on Pattern Analysis and Machine Intelligence, IEEE Computer Society, USA, vol. 30, no. 5, 01 September 1985, pages 599-609, hereafter Wong. 


An electronic processing system, comprising: 

a processor(abstract); memory communicatively coupled to the processor(abstract ); and logic communicatively coupled to the processor to:
 map a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data(see absttact and section 5.1),
Hepp does not disclose: 
 and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. 
In related art, Wong discloses: 
and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. (see page abstract and Section V.A.)
Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claims 2-5. 
Hepp discloses all of the features of claim 1. 
Hepp does not disclose: 
The system of claim 1, wherein the logic is further to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. 
Regarding claim 3. The system of claim 2, wherein the logic is further to: select two or more graph representations as a new cluster candidate; determine a graph information entropy per node of constituent graphs; determine the graph information entropy per node of the new cluster candidate; determine a transition probability for the new cluster candidate based on the one or more parameters and the difference between an average graph information entropy per node of the constituent graphs and the graph information entropy per node of the new cluster candidate; and one of keep or discard the new cluster candidate based on the determined transition probability.In related art, Regarding claim 4. The system of claim 3, wherein the logic is further to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded. 

Wong discloses: 
the logic is further to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. (See VII, B-c using maximum likelihood rule). 
Regarding claim 3. The system of claim 2, wherein the logic is further to: select two or more graph representations as a new cluster candidate; determine a graph information entropy per node of constituent graphs; determine the graph information entropy per node of the new cluster candidate; determine a transition probability for the new cluster candidate based on the one or more parameters and the difference between an 

Regarding claim 4. The system of claim 3, wherein the logic is further to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded. (See VII, B using maximum likelihood rule).

Regarding claim 5. The system of claim 4, wherein the logic is further to determine if an end condition is met and, if the end condition is not met, to: adjust one or more parameters; select a new group of two or more graph representations as the new cluster candidate; determine the graph information entropy per node of the new cluster candidate based on the adjusted one or more parameters; determine the graph information entropy per node of constituent graph representations based on the adjusted one or more parameters; determine a transition probability for the new cluster candidate based on the adjusted one or more parameters, the graph information entropy per node of the cluster candidate, and the average graph information entropy per node of the constituent graph representations; and one of keep or discard the new 
Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claims 2-5 would have been obvious to one having ordinary skill in the art. 

Regarding claim 12.
Hepp discloses: 
 A method of unsupervised machine learning, comprising:
 mapping a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data; and(see abstract and section 5.1),
 Hepp does not disclose: 
 and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. 
In related art, Wong discloses: 

Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claim 12 would have been obvious to one having ordinary skill in the art. 

Regarding claims 13-16
Hepp discloses all of the features of claim 12. 
Hepp does not disclose: 
. The method of claim 12, further comprising: applying a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. 
Regarding claim 14. The method of claim 13, further comprising: selecting two or more graph representations as a new cluster candidate; determining a graph information entropy per node of constituent graphs; determining the graph information entropy per node of the new cluster candidate; determining a transition probability for the new 
Regarding claim 15. The method of claim 14, further comprising: one of removing the constituent graphs if the new cluster candidate is kept or leaving the constituent graphs intact if the new cluster candidate is discarded. 
Regarding claim 16. The method of claim 15, further comprising determining if an end condition is met and, if the end condition is not met: adjusting one or more parameters; selecting a new group of two or more graph representations as the new cluster candidate; determining the graph information entropy per node of the new cluster candidate based on the adjusted one or more parameters; determining the graph information entropy per node of constituent graph representations based on the adjusted one or more parameters; determining a transition probability for the new cluster candidate based on the adjusted one or more parameters, the graph information entropy per node of the cluster candidate, and the average graph information entropy per node of the constituent graph representations; and one of keeping or discarding the new cluster candidate based on the determined transition probability. 
In related art, Wong discloses: 
. The method of claim 12, further comprising: applying a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, 

Regarding claim 14. The method of claim 13, further comprising: selecting two or more graph representations as a new cluster candidate; determining a graph information entropy per node of constituent graphs; determining the graph information entropy per node of the new cluster candidate; determining a transition probability for the new cluster candidate based on the one or more parameters and the difference between an average graph information entropy per node of the constituent graphs and the graph information entropy per node of the new cluster candidate; and one of keeping or discarding the new cluster candidate based on the determined transition probability.   (See VII, B using maximum likelihood rule).
Regarding claim 15. The method of claim 14, further comprising: one of removing the constituent graphs if the new cluster candidate is kept or leaving the constituent graphs intact if the new cluster candidate is discarded.   (See VII, B using maximum likelihood rule).
 Regarding claim 16. The method of claim 15, further comprising determining if an end condition is met and, if the end condition is not met: adjusting one or more parameters; selecting a new group of two or more graph representations as the new cluster candidate; determining the graph information entropy per node of the new cluster 
Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claims 13-16 would have been obvious to one having ordinary skill in the art. 

Regarding claim 17. 
Hepp discloses: 
At least one computer readable storage medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: 
map a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data; and(see abstract and section 5.1),

 and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. 
In related art, Wong discloses: 
and organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. (see page abstract and Section V.A.)
Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claim 17 would have been obvious to one having ordinary skill in the art. 

Regarding claims 18-21. 
Hepp discloses all of the features of claim 1. 
Hepp does not disclose: 
 The at least one computer readable storage medium of claim 17, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each 

Regarding claim 19. The at least one computer readable storage medium of claim 18, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: select two or more graph representations as a new cluster candidate; determine a graph information entropy per node of constituent graphs; determine the graph information entropy per node of the new cluster candidate; determine a transition probability for the new cluster candidate based on the one or more parameters and the difference between an average graph information entropy per node of the constituent graphs and the graph information entropy per node of the new cluster candidate; and one of keep or discard the new cluster candidate based on the determined transition probability. 

Regarding claim 20. The at least one computer readable storage medium of claim 19, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded. 


In related art, Wong discloses: 
The at least one computer readable storage medium of claim 17, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. . (See VII, B-c using maximum likelihood rule).


Regarding claim 20. The at least one computer readable storage medium of claim 19, comprising a further set of instructions, which when executed by the computing device, cause the computing device to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded. (See VII, B using maximum likelihood rule).

Regarding claim 21. The at least one computer readable storage medium of claim 20, comprising a further set of instructions, which when executed by the computing device, cause the computing device to determine if an end condition is met and, if the end condition is not met, to: adjust one or more parameters; select a new group of two or 
Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  Thus, the features of claims 18-21 would have been obvious to one having ordinary skill in the art. 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over HEPP et al., "Recognition of Handprinted and Cursive Words by Finding Feature Correspondences" Document Recognition, Bellingham, Spie, US, Vol. 2181, 09 February 1994, pages 47-58, hereafter Hepp in view of Wong et al., "Entropy and Distance of Random Graphs with Application to Structural Pattern Recognition" IEEE Transactions on Pattern Analysis and Machine Intelligence, IEEE Computer Society, 

Regarding claim 6. A semiconductor package apparatus, comprising: 
Hepp discloses: 
the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates to: (abstract and section 5.1)
map a collection of data into two or more mathematical graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data, and(abstract and section 5.1)

Hepp does not disclose: 
one or more substrates; and 
logic coupled to the one or more substrates, wherein 
  organize the two or more graph representations into two or more clusters of data based on graph information entropy and one or more parameters. 
in related art, Wong discloses: 

Wong discloses that the feature provides the benefit of enhancing unsupervised learning of patterns, and as such, it would have been obvious to modify Hepp in view of Wong’s teachings for the obvious benefit.  
In related art, Kinoshita discloses: 
one or more substrates; and ([0006])
logic coupled to the one or more substrates([0006]), wherein 
Kinoshita discloses that the recited features provide the benefit of providing the logic on the substrate to provide on chip testing of the device. See ([0006], and abstract.) Thus, it would have been obvious to integrate the logic onto a substrate for the obvious benefit of providing testing  
Thus, the features of claim 6 would have been obvious to one having ordinary skill in the art. 


Regarding claims 7-10

Hepp does not disclose:
The apparatus of claim 6, wherein the logic is further to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. 
Regarding claim 8. The apparatus of claim 7, wherein the logic is further to: select two or more graph representations as a new cluster candidate; determine a graph information entropy per node of constituent graphs; determine the graph information entropy per node of the new cluster candidate; determine a transition probability for the new cluster candidate based on the one or more parameters and the difference between an average graph information entropy per node of the constituent graphs and the graph information entropy per node of the new cluster candidate; and one of keep or discard the new cluster candidate based on the determined transition probability

Regarding claim 9. The apparatus of claim 8, wherein the logic is further to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded


In related art Wong discloses: 
The apparatus of claim 6, wherein the logic is further to: apply a configurable set of rules that transforms the respective sets of data attributes into two or more graph representations, with node representations for each data attribute and connections and weights between nodes determined by the relationships or properties of the data that need to be enhanced or preserved. (See VII, B-c using maximum likelihood rule). 

Regarding claim 8. The apparatus of claim 7, wherein the logic is further to: select two or more graph representations as a new cluster candidate; determine a graph information entropy per node of constituent graphs; determine the graph information 
Regarding claim 9. The apparatus of claim 8, wherein the logic is further to: one of remove the constituent graphs if the new cluster candidate is kept or leave the constituent graphs intact if the new cluster candidate is discarded. .   (See VII, B using maximum likelihood rule).
Regarding claim 10. The apparatus of claim 9, wherein the logic is further to determine if an end condition is met and, if the end condition is not met, to: adjust one or more parameters; select a new group of two or more graph representations as the new cluster candidate; determine the graph information entropy per node of the new cluster candidate based on the adjusted one or more parameters; determine the graph information entropy per node of constituent graph representations based on the adjusted one or more parameters; determine a transition probability for the new cluster candidate based on the adjusted one or more parameters, the graph information entropy per node of the cluster candidate, and the average graph information entropy per node of the constituent graph representations; and one of keep or discard the new cluster candidate based on the determined transition probability. (See VII, B using maximum likelihood rule, and conclusion describing adjustments).


Regarding claim 11.
Hepp discloses all of the features of claim 7.  
Hepp does not discloses 
 The apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. 
In related art, Kinoshita discloses: 
The apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. (Kinoshita discloses that the device is positioned on a substrate, including a semiconductor integrated circuit, device which inherently would include at least one channel region. Kinoshita discloses that the recited features provide the benefit of providing the logic on the substrate to provide on chip testing of the device. See ([0006], and abstract.) Thus, it would have been obvious to integrate the logic onto a substrate for the obvious benefit of providing testing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898